EXHIBIT 32.1 SECTION In connection with the accompanying Quarterly Report on Form 10-Q of First American Group Inc. for the quarter ended June 30, 2012, the undersigned, Mazen Kouta, President and Chief Executive Officer, principal accounting officer and principal financial officer, of First American Group Inc., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: such Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in such Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 fairly presents, in all material respects, the financial condition and results of operations of First American Group Inc. Date: August 8, 2012 /s/ Mazen Kouta Mazen Kouta President, Treasurer, principal accounting officer and principal financial officer
